Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submission on 1/5/2022 has been reviewed and the references considered.

Drawings
The drawings are objected to because the sheet numbering is too small.  37 CFR 1.84(t) requires that sheet numbering, if present, be larger than the numbers used as reference characters.
The drawings are objected to because the text is on shaded portions of the drawing, proving difficult to read. 37 CFR 1.84(p)(3) requires that text should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, in claim 1, “the instructions in the instruction sequence starting to be executed in order” is idiomatically incorrect and unclear with specific regards to what the modifier ‘starting to be’ means. For the sake of examination it will be interpreted to be that the sequence has some manner of in-order execution but is not necessarily constrained to issue in-order. Further, in claim 1, “without executing the second memory instruction” is somewhat contradictory and unclear as the instruction is executed just not until the first memory instruction is completed. For the sake of examination it will be interpreted to mean prior to the second memory instruction executing. Further, in claim 1, “during a cycle of executing the first memory instruction” is idiomatically incorrect and unclear as to exactly what is, or isn’t, done during this time and whether this would apply to all cycles or just a single cycle. For the sake of examination it will be interpreted to be that the second memory instruction is not executed while the first memory instruction is executing. Claims 2-20 contain various idiomatic concerns. For example, claims 2-4 appear to be an attempt to further define the determination of dependency but don’t add much when taken at literal face value. It’s unclear if something is missing from the claims or if they’re just phrased in a way to make whatever distinctions they do have somewhat broad and/or minimal. 
The above are examples and are NOT an exhaustive list. Examiner suggest that Applicant amend the claims to better match idiomatic English practices in an effort to improve the clarity of any resulting patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming JR, et al., US Pub No. 2018/0188997 (herein Felming).
As to claim 1, Fleming teaches: An instruction executing method (Abstract), comprising: 
executing an instruction sequence, the instruction sequence comprising memory instructions and non-memory instructions, the instructions in the instruction sequence starting to be executed in order ([0031] “executes a sub-program corresponding to instructions of a program, results of corresponding memory operations are ordered in sequential order of the program.” Non-memory instructions are later called out explicitly in [0102] for example); 
determining that execution of a first memory instruction needs to be completed before a second memory instruction starts to be executed, the second memory instruction being a next memory instruction following the first memory instruction in the instruction sequence ([0034] “a dependency exists between a store operation [second memory instruction] and a preceding load operation [first memory instruction] when the store is to the same address in memory as the load operation … ordering circuitry may schedule completion of the load operation … before that of the store operation.” Dependency between memory instructions will mean the former needs to be completed before the later instruction); and 
executing non-memory instructions between the first memory instruction and the second memory instruction without executing the second memory instruction, during a cycle of executing the first memory instruction ([0102] “… two uop queues, one for memory operations and one for non-memory operations … The uop schedulers 1402, 1404, 1406, determine when a uop is ready to execute based on the readiness of their dependent input register operand sources and the availability of the execution resources the uops need to complete their operation.” The dependent load instruction would not be executed until its input was ready from the store instruction and in the meantime non-memory instructions are executed in between, the load instruction could not execute at any cycle wherein the preceding store was executing).
As to claim 2, Fleming teaches: The method according to claim 1, wherein, the determining that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed, comprises: determining that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed, in a case where the first memory instruction is executed ([0034] “a dependency exists between a store operation and a preceding load operation when the store is to the same address in memory as the load operation. A dependency token may be generated (or duplicated) to be passed with the load operation, so that ordering circuitry may schedule completion of the load operation (that carries the dependency token) before that of the store operation”).
As to claim 3, Fleming teaches: The method according to claim 1, wherein, the determining that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed, comprises: determining that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed, on the basis of types of the first memory instruction and the second memory instruction ([0034] the instruction types being load and store instructions).
As to claim 4, Fleming teaches: The method according to claim 3, wherein, that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed is determined by hardware for executing the instruction sequence ([0034] “a dependency token is received from the acceleration hardware”).
As to claim 5, Fleming teaches: The method according to claim 1, wherein, the instruction sequence further comprises a halt instruction, and wherein, the determining that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed, comprises: determining a memory instruction associated with the halt instruction as the first memory instruction, in a case where the halt instruction is executed; and determining that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed ([0035] “The present embodiments may also be extended to additional operations such as a fence operation that indicates when a group of prior loads or stores have completed”).
As to claim 6, Fleming teaches: The method according to claim 5, wherein, that the execution of the first memory instruction needs to be completed before the second memory instruction starts to be executed is determined by software ([0030] The system operates under the control of software applications, thus software is involved in the determination. Additionally or alternatively it’s understood that software and hardware are equivalent).
As to claim 7, Fleming teaches: The method according to claim 1, further comprising: starting to execute the second memory instruction, in response to completing the execution of the first memory instruction ([0035] “the operations manager circuit is to issue the second memory operation to the memory in response to completion of the first memory operation”).
As to claims 8-14, these claims are the apparatus claims corresponding to the method claims 1-7 and are rejected for the same reasons mutatis mutandis. Fleming further teaches: An instruction executing apparatus (FIG. 1A system 100), comprising: a processor (FIG. 1A acceleration hardware 102 and memory ordering circuit 105) and a memory (FIG. 1A memory subsystem 110) for storing one or more computer programs executable by the processor ([0031]).
As to claims 15-20, these claims are the medium claims corresponding to the method claims 1-6 and are rejected for the same reasons mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9658961 teaches executing memory and non-memory instructions together (e.g. claim 1). US 20150378915 teaches executing memory instructions in order but allowing non-memory instructions to execute ahead / out-of-order (e.g. [0223]). US 20140215190 teaches dependency handling to ensure completion in memory instructions (e.g. abstract). US 6871273 teaches executing non-memory instructions out-of-order and between in-order memory instructions (e.g. paragraph 41).
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183